The plaintiffs in error were convicted upon informations which charged the unlawful possession of intoxicating liquor with the unlawful intent to sell the same. The same witnesses testified and their testimony was the same in these cases. The only proof of defendants' possession of intoxicating liquor attempted to be made by the state was a number of freight delivery receipts and orders to deliver shipments, indorsed on the back of bills of lading which were by the agent and cashier of the Santa Fe system at Purcell identified. They testified that said receipts were delivered to the person paying the charges against any shipment; that they had nothing to do with the actual delivery of the freight themselves, which was made by the warehouseman in a different depot from the one in which their offices were. That they had no personal knowledge or independent recollection of the shipments or the delivery of the same. We believe this testimony is insufficient to show possession. There was no evidence introduced tending to prove the payment of the special tax required of liquor dealers by the United States, neither was any evidence offered that tended to prove unlawful intention to sell. The testimony being insufficient to support the verdict and judgment, it is unnecessary to notice other assignments of error. The judgments in these cases are therefore reversed.